i'   .
                                                                                                FILED
                                                                                              APR 04 2019
                                                                                         PETER A. MOORE, JR., CLERK
                      IN THE UNITED STATES DISTRICT COURT BYUSDIS~UR\EJ>PN8LK
                 FOR THE NORTHERN DISTRICT OF NORTH CAROLINA




         RENE ROBINSON, individually            )
         and as ADMINISTRATRIX of the           )
         ESTATE OF VELVET LEE FOOTE             )
                                                )
                  Plaintiff(s)                  )      Civil Action
                                                )      File No. · 4: I g - C., \J...   41 - H
                       Vs.                      )
                                                )
         Golden Living Center, a/k/a            )
         GGNSC HOLDINGS, LLC d/b/a Sava         )
         Senior Care, LLC d/b/a McGregor        )
         Downs Health and Rehabilitation        )
         Center and Neil Kurtz.                 )
                                                )
                Defendant(s)                    )



                                  Plaintiff's Notice of Removal


               Plaintiff, Rene Robinson, Pro Se, pursuant to 28 USCA § 1446, request
         removal of this action from Superior Civil, Appellate and Supreme Courts to
         Federal District Civil Court based on the following grounds:

                1. The action was filed in Superior Civil Court for the County of Pitt, State
                   of North Carolina (Docket No. 16-CVS-2712) and is now before the North
                   Carolina Supreme Court on a Writ Certiorari requesting Discretionary
                   Review. Process, including Summons and Complaint, were filed with Pitt
                   County Clerk of Court on November 22, 2016 and Defendant Golden
                   Living Center aka GGNSC HOLDINGS, LLC d/b/a Sava Seniol'.' Care, LLC
                   d/b/a McGregor Downs Health and Rehabilitation Center a.nd Neil
                   Kurtz was served on January 6, 2017. Defendant Neil Kurtz was served
                   by USPS Certified Return Receipt; pursuant the N.C.R. Civil Pro. (4) on
                   December 29, 2016.




                  Case 4:19-cv-00047-H Document 1-2 Filed 04/04/19 Page 1 of 3
     2. The instant action alleges a violation of the United States Constitution,
        for which the surviving Plaintiffs seek redress under 42 USC§ 1983; and,
        for which this Court has original jurisdiction under 28 USC § 1331.

     3. The action is a Civil action involving Medical Malpractice by Defendants,
        which contributed to the untimely death of Plaintiff Rene Robinson's
        mother, and as a consequence, involves an amount exceeding $75,000
        between parties with diverse citizenship and for which this Court has
        Original Jurisdiction Under and pursuant to 28 USC§ 1332. The serving
        Plaintiffs are citizens and residents of the State of North Carolina. The
        Defendants Golden Living Center, GGNSC HOLDINGS, LLC, Sava Senior
        Care, LLC., McGregor Downs Health and Rehabilitation Center and Neil
        Kurtz, MD are residents and Corporations of Foreign States, specifically
        Washington State; Georgia, Arkansas and Texas. Golden Living Center
        was previously registered with the State of North Carolina as a Foreign
        Corporation. A change of Ownership occurred since the
        commencement of this action. In addition, it was only recently
        discovered in a Contractual Handbook Agreement, which defendants
        required the surviving Plaintiff to sign at about the same time
        defendants acts of malpractice was beginning where care should have
        been delivered. This was prior to the surviving Plaintiff's mother's
        untimely death. Defendants' handbook specifically states that matters
        of controversy shall be brought before the Federal Judiciary.

     4. Plaintiff is entitled to remove action from the State Court System to this
        court pursuant to 28 USCA § 1446(a).


     5. Copies of all Process, Pleadings and orders served on Defendants are
        attached and filed.


April 3, 2019
      Date




        Case 4:19-cv-00047-H Document 1-2 Filed 04/04/19 Page 2 of 3
                          Certificate of Service
      This is to certify that the undersigned had the date served this
document upon all other parties to this cause by depositing in the above-
captioned action all other parties to this cause by depositing a copy hereof,
postage prepaid, in the United States Mail, properly addressed to the
attorney for each of the defendants as follows:



Brain H. Alligood, LLC.
BOVIS KYLE BURCH & MEDLIN
800 Green Valley Rd., Suite 102
Greensboro, NC 27408




This the 3rd day of April, 2019.




  Case 4:19-cv-00047-H Document 1-2 Filed 04/04/19 Page 3 of 3
